ZAGER, Justice
(dissenting).
I join in the well-written dissent authored by Justice Mansfield. I would affirm the district court sentence of life without the possibility of parole (LWOP) for Sweet. I write separately to voice my ongoing objection to this court’s lack of confidence in our district court judges’ ability to make difficult sentencing decisions in the area of juvenile sentencing involving life without parole.
We have now had several opportunities to review the sentencing decisions of our district court judges regarding juvenile homicide offenders and LWOP. See, e.g., State v. Louisell, 865 N.W.2d 590, 598-603 (Iowa 2015); State v. Seats, 865 N.W.2d 545, 555-57 (Iowa 2015). In each case, our court has refused to- uphold the decision of the district court, that the juvenile homi*851cide offender was the rare and uncommon ease warranting the imposition of LWOP. See, e.g,, Seats, 865 N.W.2d at 557.
This court has repeatedly demonstrated that, in practice, it is unwilling to uphold any sentence of life without parole for juvenile offenders — indeed, we are not even willing to uphold sentences that are merely the functional equivalent of life without parole. See, e.g., Seats, 865 N.W.2d at 555-57 (expanding on the factors that district court judges must weigh in a juvenile homicide offender’s sentencing. hearing, vacating the sentence of LWOP imposed by the district court, and remanding for resentencing); State v. Ragland, 836 N.W.2d 107, 122 (Iowa 2013) (requiring individualized sentencing proceedings per Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), not only for juveniles serving LWOP sentences but also for those serving the “functional equivalent” of LWOP sentences). After establishing in Ragland and State v. Null that Miller would apply retroactively and require individualized sentencing hearings, and later expanding on the factors the district court must consider in Seats, this court is still in this case unwilling to uphold an LWOP sentence that resulted from a thorough individualized sentencing hearing. See Seats, 865 N.W.2d at 555-57 (outlining the factors the district court -must weigh in determining which juveniles should be subject to the “rare and uncommon” sentence of life without parole); Ragland, 836 N.W.2d at 117; State v. Null, 836 N.W.2d 41, 74 (Iowa 2013) (“[W]e conclude article I, section 17 requires that a district court recognize and apply the core teachings of Roper [v. Simmons, 543 U.S. 551, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005)], Graham [v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010)], and Miller in making sentencing decisions for long prison terms involving juveniles.”).
Unfortunately, as highlighted by the dissent in this case, even after a thorough sentencing hearing, and after a thorough and well-reasoned decision by the district court, this , court will not support the conclusion that this may be that rare and uncommon circumstance warranting a sentence of LWOP. We have certainly provided sufficient guidance as to what would warrant a sentence of LWOP for juvenile offenders.13 Of course, the procedural *852safeguards of an individualized sentencing hearing have been utilized in all cases. However, in our substantive analysis, it nowappears that the factors we previously established are so vague, subjective, and uncertain that this court cannot expect the district court to do the impossible — make a judgment as to whether the offender is “irretrievably corrupt” or to find a true “rare and uncommon” case sufficient to justify the imposition of a sentence Of life without parole. The answer, of course, is to take away all sentencing discretion from the district court and adopt a categorical rule that juvenile offenders may never be sentenced to life without the possibility of parole under article I, section 17 of the Iowa Constitution. I find the basis for this conclusion troubling on many levels.
First, we are not asking our district court judges to do the impossible. These are the difficult decisions we expect of our judges and are the type of decisions that they make with distinction on a daily basis. I also agree that it is not enough that the Miller-Ragland-Null factors were considered in Sweet’s sentencing hearing and that the district court sentencing order discussed and analyzed these factors. We also need to make an independent judgment as to whether the case is sufficiently uncommon that the district court judge, in the exercise of his or her own judgment, could impose an LWOP, sentence. This is the function of appellate review. The adoption of this categorical rule not only eliminates the role of the district court in its sentencing obligation, but eliminates any effective appellate review. This sea change in sentencing requires greater analysis than simply relieving district court judges of this “impossible” duty. Mere expediency in sentencing juvenile offenders should not be the standard.
I also do not find persuasive the argument that, since highly trained psychologists cannot predict when a juvenile offender is irreparably corrupt, the decisions of our sentencing courts are speculative because they lack adequate predictive information. It is not for these trained professionals to offer an ultimate opinion on this. And frankly, the district court is free to accept it or reject it in any case. It is just one of the multiple factors that we expect our judges to evalúate when determining an appropriate sentence for a juvenile offender.
Last, with all due respect, I question whether the board of parole is.better able to discern whether the juvenile offender is irreparably corrupt after time has passed, and after opportunities for maturation and rehabilitation have been provided. I am not an expert in the parole system, nor do I claim to be. But what I have discerned is that the board of parole has an extremely busy schedule handling literally hundreds of cases a month. Also, parole decisions may be made for.a variety of reasons. Some parole decisions may be the result of a change in the rules or overcrowding. The point is, many parole decisions may be made based on factors unrelated to a consideration of maturity and rehabilitation. Likewise, I am not confident that the department of corrections has or will have the resources available to *853hire highly trained professionals to provide all of the psychological testing and treatment necessary to. offer an informed opinion on whether the offender is now irreparably corrupt. And of course; "even if those opinions were offered, the board of parole has the ability to reject the opinions as well. Ultimately, I think the adoption of a categorical rule is an improper delegation of the sentencing duties and responsibilities vested in the judicial branch.
The district court provided Sweet with an appropriate Miller-type hearing. After the sentencing hearing, the district court applied the unique facts of this case to the multiple factors we have set out in our caselaw. In a thorough, well-reasoned decision, the district court concluded this was the rare case where an LWOP sentence was appropriate. Having done exactly what we expect of our district court judges, and looking at the entire record independently as we are required to do, I would affirm the sentence of the district court.
WATERMAN and MANSFIELD, JJ., join this dissent.

. We have instructed our judges to weigh certain factors:
First, the court must start with the Supreme Court's pronouncement that sentencing a juvenile to life in prison without the possibility of parole should be rare and uncommon. Thus, the presumption for any sentencing judge is that the judge should sentence juveniles to life in prison with the possibility of parole for murder unless the other factors require a different sentence.
Second, the sentencing judge must recognize that "children are constitutionally different from adults.” We have explained, “The constitutional difference arises from a juvenile’s lack of maturity, underdeveloped sense of responsibility, vulnerability to peer pressure, and the less fixed nature of the juvenile’s character.”
In sentencing the juvenile offender, the court must take into account any information in the record regarding "the family and home environment that surrounds him— and from which he cannot usually extricate himself — no matter how brutal or dysfunctional.” ... The sentencing judge should consider these family and home environment vulnerabilities together with the juvenile’s lack of maturity, underdeveloped sense of responsibility, and vulnerability to peer pressure as mitigating, not aggravating, factors.
Third, the sentencing judge must consider "the circumstances of the homicide offense, including the extent of [the juvenile’s] participation in the conduct and the way familial and peer pressures may have affected him.” ...
Finally, the sentencing judge must take into consideration that ”[j]uveniles are more capable of change than are adults” and that as a result, "their actions are less *852likely to be evidence of 'irretrievably depraved character.’" ... The sentencing judge should only sentence those juveniles to life in prison without the possibility of parole whose crime reflects irreparable corruption.
Seats, 865 N.W.2d at 555-56 (citations omitted) (first quoting Miller, 567 U.S. at -, 132 S.Ct. at 2464, 183 L.Ed.2d at 418; then quoting Null, 836 N.W.2d at 74; then quoting Miller, 567 U.S. at —, 132 S.Ct. at 2468, 183 L.Ed.2d at 423; then quoting id.; and then quoting Graham, 560 U.S. at 68, 130 S.Ct. at 2026, 176 L.Ed.2d at 841).